NOT DESIGNATED FOR PUBLICATION

                                              No. 121,770

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                      DANIEL ROMAN MUNOZ,
                                            Appellant.


                                   MEMORANDUM OPINION

        Appeal from Shawnee District Court; C. WILLIAM OSSMANN, judge. Opinion filed January 14,
2022. Affirmed in part, reversed in part, sentences vacated, and case remanded with directions.


        Carol Longenecker Schmidt, of Kansas Appellate Defender Office, for appellant.


        Michael J. Duenes, assistant solicitor general, and Derek Schmidt, attorney general, for appellee.


Before BUSER, P.J., POWELL and HURST, JJ.


        BUSER, J.: Daniel Roman Munoz appeals his convictions and sentences for
second-degree murder, attempted second-degree murder, criminal possession of a
firearm, and theft. He raises several claims of error. Munoz contends his convictions
should be reversed because the district court (1) improperly admitted hearsay statements
made by the murder victim; (2) improperly admitted jail recordings of conversations
Munoz had with his mother; (3) did not give a limiting instruction regarding K.S.A. 60-
455 evidence; (4) did not obtain a jury trial waiver from Munoz regarding his stipulation
to the charge of criminal possession of a firearm; and (5) made cumulative errors
warranting a new trial.

                                                    1
       Regarding sentencing, Munoz asserts the district court erred by (1) considering his
prior conviction for criminal threat at sentencing; (2) failing to consider his financial
resources when imposing Board of Indigents' Defense Services (BIDS) attorney fees; and
(3) violating his constitutional rights by considering his prior convictions at sentencing
without first presenting them to a jury.


       After a thorough review of the issues presented, we affirm the convictions for
second-degree murder, attempted second-degree murder, and theft; reverse and remand
the conviction for criminal possession of a firearm; vacate the sentences imposed, and
remand for further proceedings consistent with this opinion.


                        FACTUAL AND PROCEDURAL BACKGROUND

       On June 9, 2018, at about 8 a.m., Topeka Police Department officers responded to
a 911 call regarding a shooting at a residence in Topeka. Upon arrival, officers found
Pierce Ragsdale lying in a nearby alley with gunshot wounds. After calling an
ambulance, the officers spoke with Armando Munoz, who lived at the address with his
wife, Marita Veasey, and son, Daniel Munoz. Armando told the officers he was asleep in
his house when he was awakened by the sound of gunshots. Armando said he went to the
window and saw his son, Munoz, firing a gun at two people he did not know, then
chasing them down the alley while firing the gun. Sergeant Vidal Campos transported
Armando to the police station, where the officer recorded Armando's statement in writing
at Armando's request. When the office read the statement back to Armando, Armando
stated, "Yes," that the statements he provided were true, and then he signed the written
statement.


       About the time of the shooting, Nikki England was driving home in the 400 block
of SE Lafayette, when she observed an individual—later identified as Ramon Mathews—
running out of the alley in a panic towards her car. England could see blood on Mathews'

                                              2
shirt and she thought he was injured by the way he was running. England and her
passenger tried to get Mathews into the back seat of her car, but he ran past her.


       As England reversed her car to catch up with Mathews, she observed a man run
out of the alley and get inside a neutral-colored sedan. She recognized this individual as
Munoz, a man she had known for several years.


       England convinced Mathews to get into her car so she could take him to the
hospital. On the way there, England asked Mathews several times, "Who did this to
you?" At first Mathews responded that it was "my Homeboy," but later, as he was losing
consciousness, he said that it was "Lonely." According to England, Lonely was the street
name for Munoz. England took Mathews to the hospital, where he underwent surgery for
gunshot wounds to his upper body. Mathews died about six days later.


       About an hour after the shootings, Munoz returned home and was arrested. During
a search incident to his arrest, officers found a set of car keys in his pocket. That
afternoon a neighbor, Amber Correa, called the police to report an unfamiliar Toyota
Camry parked in her neighbor's driveway with a handgun visible in the center console.
According to Correa, she noticed the Camry in the driveway about 9:30 a.m. and had
seen Munoz driving the Camry the day prior to the shootings before parking it in the
driveway at midnight. Officers learned the vehicle had been reported stolen on the day
before the shootings. The car keys seized from Munoz during his arrest unlocked the
doors to the Camry.


       The firearm found inside the Camry, a Smith and Wesson 9mm handgun, was
seized. Forensic firearm testing by James Stevens, an examiner for the Kansas Bureau of
Investigation (KBI) identified the weapon as the handgun which fired a bullet collected at
the crime scene, and shell casings which were fired from the handgun which were also
found in the alley where the shootings occurred.

                                              3
       The State originally charged Munoz with two counts of attempted first-degree
murder and one count of criminal possession of a firearm. After Mathews died, the State
amended the complaint to upgrade one of the attempted murder charges to first-degree
murder and added a charge for the theft of the Camry. The State later obtained a grand
jury indictment and substituted the indictment for the complaint.


       The jury trial began on December 10, 2018. Armando testified in the State's case-
in-chief at trial. According to Armando, he was in bed asleep on the morning of June 9,
2018, when he heard gunshots outside. Armando looked outside but could not see
anything, so he went out to the alley where he saw "two guys laying there." Armando
said he did not know what he told the police when they arrived after the incident because
he was drunk and "on [his] way to a hangover." When asked if he told the officers he was
drunk, Armando said, "They could see me. They know what they doing. They know their
job. They can tell if a man is drunk or not."


       The prosecutor presented Armando with a written statement containing his
signature and the document was admitted in evidence. Armando denied telling the police
he saw Munoz shooting a handgun but acknowledged signing the statement. He testified,
"I must have signed it and I didn't know I signed it until now." Armando could not recall
if he went to the police station or where he had signed the statement. When asked if
anyone had told him to change what he saw the day the of shooting, Armando responded,
"Why would they do that?" and "That's a stupid question." He denied having been asked
to change his statement, and again denied having told the officers he saw his son shooting
a handgun.


       Sergeant Campos testified that he was the supervising officer who responded to
the 911 call. According to the Sergeant, he spoke with Armando who informed him that
he saw his son, Munoz, shooting at two individuals. At that time, standing a short
distance away from Armando, Sergeant Campos did not smell any alcohol, nor did

                                                4
Armando tell him he was drunk. Armando agreed to come down to the police station to
complete a written statement. At the station, Sergeant Campos videotaped the interview
with Armando. This videotape was admitted in evidence. Sergeant Campos wrote out
Armando's statement because Armando "just didn't want to write it. He said he couldn't
write." Sergeant Campos then read the statement aloud and had Armando sign it. The
statement read:


               "'Mr. Munoz was sleeping in the back bedroom when I heard gunshots, more
       than five. I looked out the window and saw Daniel, my son, shooting at two people. He
       saw all three running down the alley. I went outside and saw one person lying in the
       alley, didn't see anyone after that.'"


       Munoz' mother, Marita, also testified at trial. According to Marita, she was
awakened by gunshots outside her home. After hearing the gunshots, Marita took her
grandchildren, who were asleep inside the home, and left for her daughter's nearby
residence. When Marita returned home, the police were there. Marita testified that
Armando "had a bad hangover" when she returned to the home. She testified that
Armando drank beer every morning and that morning he was irritated "because he
wanted a beer." Marita also testified that, after Munoz' arrest, she spoke with him at the
jail. This questioning elicited an objection from defense counsel which was overruled by
the district court. This evidentiary issue will be addressed in the analysis section.


       At the trial, England testified about the colloquy between her and Mathews during
the trip to the hospital. Defense counsel renewed his pretrial objection to the admission of
this evidence, but the district court admitted it. This evidentiary issue will also be
addressed in the analysis section.


       Other officers testified on behalf of the State. Officer Brandon Uhlrig, one of the
first officers to arrive on scene, testified that Armando approached him and, without


                                                   5
prompting, "immediately stated that his son shot those boys." This conversation was
recorded on Uhlrig's Axon body camera and admitted in evidence. Officer James Cuevas
testified that he arrived at the hospital after England called 911 while transporting
Mathews to the hospital. Officer Cuevas did not speak with Mathews directly but heard
him tell medical personnel that he did not know what happened or who shot him.


         At the conclusion of the trial, the jury found Munoz guilty of the lesser included
offenses of second-degree murder and attempted second-degree murder. He was found
guilty as charged of criminal possession of a firearm and theft.


         Sentencing was continued so the defense could obtain a psychological evaluation
of Munoz for purposes of supporting his motion for a downward durational sentencing
departure. The psychological evaluation revealed a diagnosis of "Bipolar I Disorder,
Manic, with Psychotic features; Antisocial Personality Disorder, and substance use
disorders involving marijuana and other substances." As discussed in the analysis section
of this opinion, at sentencing Munoz also asserted assorted errors in his criminal history
score.


         The district court denied Munoz' departure motion and sentenced him to
consecutive sentences of 618 months and 59 months on the murder and attempted murder
convictions, respectively, and concurrent sentences of 8 months and 12 months on the
criminal possession of a firearm and theft convictions. In addition, the court ordered
Munoz to pay BIDS attorney fees of $8,625. The claim of error concerning the district
court's order regarding BIDS attorney fees is discussed later.


         Munoz timely appealed.




                                               6
                      ADMISSION OF VICTIM'S HEARSAY STATEMENTS

       On appeal, Munoz contends that admitting in evidence Mathews' statements to
England, which incriminated Munoz, violated the Confrontation Clause of the Sixth
Amendment to the United States Constitution. In response, the State asserts that
Mathews' comments were not testimonial statements covered by the Confrontation
Clause.


       Before trial, the State moved to have Mathews declared an unavailable witness
and to admit the statements he made to England under the unavailable witness exception
of K.S.A. 60-460(d)(3). The State argued that Mathews' statements were nontestimonial
because the primary purpose of the conversation was not to gather evidence for a future
prosecution. In response, Munoz claimed the statements were testimonial because
Mathews should have known the information he provided to England could be used in a
police investigation and prosecution.


       At the hearing on the motion, England testified she did not know Mathews before
the incident. England knew he was "very hurt" because he was bleeding from his chest
and she "could see through him." She asked Mathews, "Who did this to you? Who did
this to you, man? Who did this?" immediately after he got into her car. Mathews
responded with "'my home boy.'" After England called 911, she repeated the same
questions. This time, Mathews said, "'Lonely.'" According to England, Lonely was
Munoz' street name.


       Mathews did not provide any other information, and according to England, he
"was having a hard time" answering questions. England testified that she wanted to know
who shot Mathews because she "felt that it was probably going to be important in the
end" because "[h]e was really hurt." She understood that obtaining that information
would be important to report to the police.

                                              7
       Upon arrival at the hospital, England parked her car quickly and ran inside,
screaming at hospital personnel to help Mathews. Hospital staff went to her car and
brought Mathews into the hospital. England promptly left.


       After leaving the hospital, England went home to check on her children and then
went to her attorney's residence because she "was scared" and "needed help." After
conferring with her attorney, England spoke with police officers later in the morning.
According to England, she told the officers what had occurred, including Mathews'
statements, and that she believed his reference to Lonely was a reference to Munoz.


       At the conclusion of the hearing, the trial court found Mathews' statements were
nontestimonial and admissible under K.S.A. 60-460(d)(3). The trial court ruled that
Mathews' statements "would be admissible in trial under the hearsay exception and would
not violate the Court's decision in Crawford [v. Washington, 541 U.S. 36, 124 S. Ct.
1354, 158 L. Ed. 2d 177 (2004)]."


       At trial, defense counsel objected to the admission of Mathews' statements as
hearsay, which the trial court overruled. Munoz has sufficiently preserved this issue for
appeal. See K.S.A. 60-404; State v. Richard, 300 Kan. 715, 721, 333 P.3d 179 (2014)
(pretrial objection to admission of evidence must be preserved by contemporaneous or
continuing objection at trial). At trial, England reprised the testimony she had given
previously at the pretrial hearing.


       Preliminarily, we identify our standard of review and the relevant Kansas statute
pertaining to Mathews' statements. Appellate courts typically review a trial court's
determination that hearsay is admissible under a statutory exception for an abuse of
discretion. State v. Coones, 301 Kan. 64, 80, 339 P.3d 375 (2014). However, appellate
courts exercise unlimited review, as in this instance, when an evidentiary ruling


                                             8
implicates an individual's right to confront witnesses under the Sixth Amendment. State
v. Williams, 306 Kan. 175, Syl. ¶ 1, 392 P.3d 1267 (2017).


       K.S.A. 60-460 requires that hearsay statements be excluded unless the statement
qualifies under an exception. The State relied on the exception provided in K.S.A. 60-
460(d)(3), which allows the admission of a hearsay statement made by an unavailable
declarant "at a time when the matter had been recently perceived by the declarant and
while the declarant's recollection was clear and was made in good faith prior to the
commencement of the action and with no incentive to falsify or to distort."


       Notably, Munoz does not challenge the applicability of K.S.A. 60-460(d)(3).
Instead, he focuses solely on the trial court's determination that Mathews' statements were
nontestimonial and, therefore, not violative of the Confrontation Clause. As a result, the
constitutional question presented on appeal is whether the Confrontation Clause
precluded the admission of Mathews' hearsay statements.


       Munoz contends that admitting Mathews' statements violated his confrontation
rights because the statements were testimonial. Munoz reasons that the primary purpose
of England's questioning was to "learn the identity of the shooter, with the goal of aiding
in the criminal proceedings." He claims that under the circumstances a reasonable person
could conclude the statements would be used later in criminal proceedings because they
were made "on the way to the hospital, after the shooting, and not in response to an
ongoing emergency," and "were not about [his] condition, but rather about what had
occurred." In response, the State emphasizes that Mathews did not make the statements to
a law enforcement officer or government official, and the conversation was "brief,
informal, and spontaneous."


       The Confrontation Clause of the Sixth Amendment to the United States
Constitution provides: "In all criminal prosecutions, the accused shall enjoy the right . . .

                                              9
to be confronted with the witnesses against him." Similarly, a criminal defendant in
Kansas has the right to "meet the witness face to face." Kansas Constitution Bill of
Rights, § 10. The United States Supreme Court held in Crawford, that the Confrontation
Clause prohibits "admission of testimonial statements of a witness who did not appear at
trial unless he was unavailable to testify, and the defendant had had a prior opportunity
for cross-examination." 541 U.S. at 53-54.


       We begin the analysis with the seminal United States Supreme Court opinion in
Crawford wherein the Supreme Court clarified that the test for Confrontation Clause
challenges turns on whether the hearsay statements were "testimonial." Crawford, 541
U.S. at 59. While Crawford expressly declined to provide a comprehensive definition of
"testimonial," the Court observed that at a minimum the term included "[s]tatements
taken by police officers in the course of interrogations" but extended to "'pretrial
statements that declarants would reasonably expect to be used prosecutorially'" and
"'statements that were made under circumstances which would lead an objective witness
reasonably to believe that the statement would be available for use at a later trial.'" 541
U.S. at 51-52.


       A few years later, in Davis v. Washington, 547 U.S. 813, 126 S. Ct. 2266, 165 L.
Ed. 2d 224 (2006), the United States Supreme Court revisited Crawford in a case
involving the admission of statements made by the victim during a 911 call that the
defendant hit her. In Davis, the Supreme Court again declined to provide a
comprehensive definition of "testimonial," but provided a general test:


       "Statements are nontestimonial when made in the course of police interrogation under
       circumstances objectively indicating that the primary purpose of the interrogation is to
       enable police assistance to meet an ongoing emergency. They are testimonial when the
       circumstances objectively indicate that there is no such ongoing emergency, and that the
       primary purpose of the interrogation is to establish or prove past events potentially
       relevant to later criminal prosecution." 547 U.S. at 822.

                                                   10
       In applying this test, the Supreme Court noted that unlike Crawford, the
statements in Davis were (1) describing events as they were happening, (2) made during
an ongoing emergency, (3) necessary to resolve the present emergency, rather than
simply learn what had happened, and (4) "frantic" and "provided over the phone, in an
environment that was not tranquil." 547 U.S. at 827. The Supreme Court concluded that
the statements made during the 911 call in Davis were not testimonial because the
"primary purpose was to enable police assistance to meet an ongoing emergency." 547
U.S. at 828.


       Several years later, the United States Supreme Court addressed a case sharing
similarities to the one on appeal in Michigan v. Bryant, 562 U.S. 344, 131 S. Ct. 1143,
179 L. Ed. 2d 93 (2011). Bryant involved statements by a gunshot victim identifying the
defendant as the shooter, with the key difference being that the statements were made to
the police officers who responded to the 911 call and spoke to the victim. When
reviewing whether these statements were testimonial, the Supreme Court examined its
prior decisions in Crawford and Davis and clarified what it means for the primary
purpose of an interrogation to be "'to enable police assistance to meet an ongoing
emergency.'" Bryant, 562 U.S. at 359.


       The Court also discussed the victim's "mixed motives" when making statements to
the police about an ongoing emergency and opined that a victim's "most likely" purpose
in making similar statements would be to end the threat. 562 U.S. at 368. But "that does
not necessarily mean that the victim wants or envisions prosecution of the assailant." 562
U.S. at 368. The Court also noted in the alternative that a severely injured victim "may
have no purpose at all in answering questions" because the injuries "could be so
debilitating as to prevent her from thinking sufficiently clearly to understand whether her
statements are for the purpose of addressing an ongoing emergency or for the purpose of
future prosecution." 562 U.S. at 368-69. The Bryant court went on to hold that the


                                            11
statements were nontestimonial based on an objective evaluation of the circumstances,
emphasizing that:


       "[t]he existence of an emergency or the parties' perception that an emergency is ongoing
       is among the most important circumstances that courts must take into account in
       determining whether an interrogation is testimonial because statements made to assist
       police in addressing an ongoing emergency presumably lack the testimonial purpose that
       would subject them to the requirement of confrontation. . . . [T]he existence and duration
       of an emergency depend on the type and scope of danger posed to the victim, the police,
       and the public." 562 U.S. at 370-71 (citing Davis, 547 U.S. at 822).


       The Supreme Court found an ongoing emergency existed because the facts
involved "an armed shooter, whose motive for and location after the shooting were
unknown, had mortally wounded [the victim] within a few blocks and a few minutes of
the location where the police found [the victim]." 562 U.S. at 374. The Court also
determined the objective circumstances showed that the "'primary purpose of the
interrogation' was 'to enable police assistance to meet an ongoing emergency.' [The
victim's] identification and description of the shooter and the location of the shooting
were not testimonial hearsay. [Citation omitted.]" 562 U.S. at 377-78.


       Returning to the case on appeal, the State emphasizes that England was not a law
enforcement officer, and that Mathews' statements were "brief, informal, and
spontaneous,"—i.e., not made during a formal interrogation. The United States Supreme
Court and Kansas Supreme Court have declined to categorically exclude statements made
to non-law enforcement or government actors from the class of testimonial statements.
See Ohio v. Clark, 576 U.S. 237, 246, 135 S. Ct. 2173, 192 L. Ed. 2d 306 (2015);
Williams, 306 Kan. at 198. But the identity of the listener is "'highly relevant' because
'[s]tatements made to someone who is not principally charged with uncovering and
prosecuting criminal behavior are significantly less likely to be testimonial than
statements given to law enforcement officers.'" Williams, 306 Kan. at 194 (quoting Clark,

                                                  12
576 U.S. at 249). England was obviously not conducting a formal interview or
interrogation as Mathews was grievously wounded in her car traveling to the hospital.
She was simply a good Samaritan attempting to render aid to Mathews while trying to
ascertain who had shot him. In this way, England's role as a third-party rendering aid in
an emergency weighs in favor of the statements being nontestimonial.


       Another point of contention between the parties is Mathews' expectation of how
his statements would be used, specifically whether "'an objective witness [would]
reasonably believe such a statement would later be available for use in the prosecution of
a crime[.]'" State v. Brown, 285 Kan. 261, 291, 173 P.3d 612 (2007); Williams, 306 Kan.
at 191. In this regard, Mathews' reluctance to disclose the identity of the shooter to
England and his use of monikers to answer England's questions suggests that Mathew's
purpose was not to convey essential incriminatory information to aid in the police
investigation and prosecution of Munoz.


       Munoz asserts that no "ongoing emergency" existed at the time of England's
questioning because the shooting had already occurred. This assertion is contrary to the
evidence, however, since Mathews had sustained his gunshot wounds only moments
before England picked him up from the crime scene and observed the possible assailant
get into a car. Mathews was gravely injured, the assailant was unknown, in the vicinity, at
large, and presumably armed with a firearm. The Supreme Court in Bryant determined
that an ongoing emergency existed based on essentially the same circumstances. 562 U.S.
at 374. As a result, the fact that England, although not a law enforcement officer, was
confronted with an ongoing emergency at the time Mathews identified Munoz as the
shooter is "among the most important circumstances" to be considered. See 562 U.S. at
370.


       Finally, the Bryant court also noted that a victim's medical condition is a relevant
consideration in the analysis of whether the statements were testimonial. 562 U.S. at 368-

                                             13
69. On the one hand, statements made by a "severely injured victim" like Mathews may
not be sufficiently credible or reliable because the responses to questions may be "simply
reflexive." 562 U.S. at 368-69. On the other hand, given Mathews' grievous medical
condition, we doubt that a potential future criminal prosecution of Munoz was uppermost
on his mind. Moreover, there is no indication that when Mathews responded to England's
questions, he intended for his statements to be used in a future criminal prosecution.


         In summary, we are persuaded that Mathews' statements were nontestimonial and,
therefore, not violative of the Confrontation Clause. An objective witness under these
urgent circumstances would not intentionally convey the identity of the assailant with a
purpose to provide evidence to facilitate a criminal prosecution. On the other hand, the
primary purpose of England's questioning was to identify Mathews' shooter so that she
could "'enable police assistance to meet an ongoing emergency'" of an unknown, armed
assailant who had just shot Mathews, and was possibly seen at the crime scene, a short
distance away. 562 U.S. at 378 (quoting Davis, 547 U.S. at 822). We find no
constitutional error in the district court's admission of Mathews' statements in evidence at
trial.


         ADMISSION OF JAILHOUSE RECORDINGS BETWEEN MUNOZ AND HIS MOTHER

         Munoz contends the trial court erred in admitting jailhouse recordings of calls and
visits between him and his mother. At trial, defense counsel made a two-part objection.
First, defense counsel claimed that because the recordings were made in jail, it suggested
that Munoz was necessarily guilty. Second, defense counsel objected because the
recordings were more prejudicial than probative. The State responded that the jurors were
generally aware that Munoz was being held in jail. As for the jailhouse recordings, the
State explained that the recordings went to the weight and credibility of Armando's
testimony. The trial court overruled defense counsel's objection and allowed the State to



                                              14
admit the videos of Munoz' conversations with Marita. The recordings were marked as
State's Exhibit 91 and 92 and published to the jury.


       On appeal, Munoz emphasizes that the recordings were not relevant to prove his
consciousness of guilt, and, while minimally probative, were overly prejudicial. Munoz
also claims the admission of the recordings was not harmless because the jury gave the
recordings "significant consideration" by requesting to view them again, and because of
the lack of physical evidence tying him to the shootings.


       The State counters that the recordings show Munoz was trying to convince his
father to retract his statements to the police because they were extremely damaging to his
defense, thus demonstrating his consciousness of guilt. According to the State, even if
erroneously admitted, Munoz' statements did not affect the jury's verdicts because of the
overwhelming evidence establishing Munoz as the shooter.


       The trial court admitted the recordings over Munoz' objection. As a result, he has
preserved this issue for appeal. See K.S.A. 60-404; Richard, 300 Kan. at 721.


       Preliminarily, we consider our standards of review and Kansas law regarding the
admissibility of evidence at trial. Admission of evidence involves several legal
considerations: determining relevance; identifying and applying legal principles
including rules of evidence; and weighing prejudice against probative value. See State v.
Shadden, 290 Kan. 803, 817-18, 235 P.3d 436 (2010). Depending on the consideration at
issue, an appellate court applies different standards of review.


       First, a court must determine whether the evidence is relevant. All relevant
evidence is admissible unless it is prohibited by statute, constitutional provision, or court
decision. See K.S.A. 60-407(f); Nauheim v. City of Topeka, 309 Kan. 145, 153, 432 P.3d
647 (2019). K.S.A. 60-401(b) defines relevant evidence as "evidence having any

                                             15
tendency in reason to prove any material fact." See State v. Lowery, 308 Kan. 1183, 1226,
427 P.3d 865 (2018). Relevance has two elements: a materiality element and a probative
element. See State v. Miller, 308 Kan. 1119, 1167, 427 P.3d 907 (2018).


       Evidence is material when the fact it supports is in dispute or in issue in the case.
Miller, 308 Kan. at 1167. The appellate standard of review for materiality is de novo. 308
Kan. at 1166. Evidence is probative if it has any tendency to prove any material fact. 308
Kan. at 1167. Probativity is reviewed for abuse of discretion. 308 Kan. at 1166.


       A judicial action constitutes an abuse of discretion if (1) it is arbitrary, fanciful, or
unreasonable; (2) it is based on an error of law; or (3) it is based on an error of fact. State
v. Ingham, 308 Kan. 1466, 1469, 430 P.3d 931 (2018). The party asserting an abuse of
discretion bears the burden of showing the court abused its discretion. State v. Thomas,
307 Kan. 733, 739, 415 P.3d 430 (2018).


       Finally, even if evidence is relevant, a district court has discretion to exclude it
where the court finds its probative value is outweighed by its potential for producing
undue prejudice. See K.S.A. 60-445. An appellate court reviews any such determination
for an abuse of discretion. Ingham, 308 Kan. at 1469.


       The jailhouse recordings at issue were contained in two exhibits admitted at trial.
The following are excerpts from the recordings. State's Exhibit 91 contained two audio
recordings. On the first recording Munoz made these statements to his mother:


           • That he had "seen [his] lawyer today and was wondering . . . if Dad was
              gonna call and talk to them. . . . Dad was supposed to tell them I didn't do
              it."
           • "I really need that [because] I can't . . . have him . . . going and saying what
              he said . . . the first time, then I would be in trouble."
                                              16
           • "You gotta let him know that and retract that statement."


       On the second recording, Munoz made these statements to his mother:


           • "Dad's gotta retract his statement he gave to the D.A. and to the police
                [because] they . . . have him on video cam and he gave a written statement.
                He gotta retract his statement."
           • "He has to tell them that there was no one there, that I snatched the . . .
                burner from somebody and took off just like everyone else did. Yes, we
                gonna tell them . . . how everybody was there and everyone scattered. You
                gotta do that."


       State's Exhibit 92 contained video recordings of several jailhouse visits. During a
visit on August 12, 2018, Munoz told his mother:


                "[T]ell Dad and let him know that, hey, when that [expletive] happened, that
       there was a whole bunch of people and everybody just started running, you know what I
       mean? . . . That's all Dad gotta say. There was a whole bunch of people, my son snatched
       something from somebody . . . everybody took off running . . . . They say that, I won't
       have to worry about for real . . . the car. I should get off for that though; I'm tell them
       someone tried to sell it to me like they did, you know, like someone asked if I wanted to
       buy one, I took it for a test spin, you know what I mean, didn't even really want it . . .
       couldn't get it."


       And finally, during a visit on November 27, 2018, Munoz told his mother: "My
lawyer said my case is weak because Dad identified me. But Dad has to tell them like
what he said, that he said it wasn't me. If Dad don't tell them that they're going to
[expletive] convict me."




                                                     17
       The trial court concluded the recordings were admissible in evidence because the
statements showed Munoz' consciousness of guilt, relying on State v. Lippard, No.
114,588, 2017 WL 3837700, at *5 (Kan. App. 2017) (unpublished opinion).


       Munoz argues that the trial court cannot rely on Lippard because it is an
unpublished opinion. See Supreme Court Rule 7.04(g)(2)(A) (2021 Kan. S. Ct. R. 47)
("An unpublished memorandum opinion . . . is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel[.]") He also disagrees
with the Lippard panel's application of State v. Huddleston, 298 Kan. 941, 960, 318 P.3d
140 (2014), arguing that "merely attempting to persuade a witness to testify in a certain
manner, without more, does not show a defendant's consciousness of guilt."


       In Huddleston, the defendant was in jail pending trial for a murder allegedly
committed by the defendant, her sister, and the defendant's former romantic partner. In
letters, the defendant advised her sister how to testify against their codefendant to
implicate her as the sole perpetrator. Our Supreme Court agreed with the trial court that
the letters were both material and probative—and thus relevant—to the defendant's
consciousness of guilt. 298 Kan. at 960-61. Additionally, our Supreme Court found no
abuse of discretion in their admission because the probative value of the letters
outweighed their prejudicial effect. 298 Kan. at 963-64.


       In Lippard, the State charged the defendant with multiple sex crimes committed
against his minor daughters. In several recorded phone calls made while he was in jail
awaiting trial, Lippard urged the victims' grandmother to make sure the victims knew
how bad the jail conditions were and that they would never see him again if they testified
and he was convicted. The trial court allowed the admission of the recordings because
they were evidence of Lippard's consciousness of guilt. On appeal, our court affirmed the
convictions based on the Huddleston court's recognition that "'Kansas and other state
cases have held that evidence demonstrating a defendant's consciousness of guilt can be

                                             18
material to several issues in a criminal case including intent, identity, plan, or other
matters.'" Lippard, 2017 WL 3837700, at *5 (quoting Huddleston, 298 Kan. at 960).


       Based on our review, we find that Munoz' jailhouse recordings urging his mother
to persuade Armando to retract his incriminating statements were relevant, material, and
probative in establishing Munoz' consciousness of guilt. The statements clearly showed
that Munoz was aware that his father identified him as the shooter to the police, and these
statements, unless retracted, would result in Munoz' convictions in the shootings. The
statements also showed that Munoz conjured up a false scenario in which he was merely
with a group of people at the shooting scene, innocently obtained the firearm, and
unknowingly possessed the stolen car in which the murder weapon was found.


       We also find no abuse of discretion in the trial court's finding that the recordings
were more probative than prejudicial. Apart from the relevance that the recordings
identified Munoz as the shooter, the recordings also corroborated the officers' testimony
that Armando identified Munoz as the shooter at the crime scene, and impeached
Armando's trial testimony when he retracted his on-scene statements to police that he
observed his son shooting a firearm at two individuals. On the other hand, the prejudicial
effect was slight given that Munoz' recorded statements to his mother were not
threatening but persuasive in tone and did not disclose any evidence of prior crimes or
proclivities towards violence. For all these reasons, we find no error.


    FAILURE TO GIVE A LIMITING INSTRUCTION REGARDING JAILHOUSE RECORDINGS

       Munoz contends the trial court erred in not instructing the jury that his attempt "to
persuade his father and mother to [testify] in a certain manner, which amounted to
evidence of intimidation of a witness under K.S.A. 2020 Supp. 21-5909(a)" could not be
used "to determine Mr. Munoz's general propensity to commit the crimes charged in the
present case." For its part, the State argues that "[a]lthough Munoz has not shown that his

                                              19
jailhouse statements present evidence of witness intimidation, . . . the State acknowledges
his statements may be evidence of a crime or civil wrong which required a limiting
instruction from the district court."


       Appellate courts use a multi-step process for analyzing jury instruction challenges:


               "When analyzing jury instruction issues, we follow a three-step process:
       '(1) determining whether the appellate court can or should review the issue, i.e., whether
       there is a lack of appellate jurisdiction or a failure to preserve the issue for appeal; (2)
       considering the merits of the claim to determine whether error occurred below; and (3)
       assessing whether the error requires reversal, i.e., whether the error can be deemed
       harmless.'" State v. McLinn, 307 Kan. 307, 317, 409 P.3d 1 (2018).


       Whether a party has preserved a jury instruction issue affects the appellate court's
reversibility inquiry at the third step. 307 Kan. at 317. At the second step, appellate courts
consider whether the instruction was legally and factually appropriate. 307 Kan. at 318.
Appellate courts use unlimited review to determine whether an instruction was legally
appropriate. State v. Johnson, 304 Kan. 924, 931, 376 P.3d 70 (2016).


       Munoz candidly concedes that defense counsel did not request a limiting
instruction relating to the jailhouse recordings. This is important because, under the third
step, if the challenging party does not object to the lack of a jury instruction below, the
appellate court applies a clear error standard, and it will only reverse if an error occurred
and the court is firmly convinced that the jury would have reached a different verdict if
the instructional error had not occurred. The party claiming a clear error has the burden to
demonstrate the necessary prejudice. McLinn, 307 Kan. at 318.


       Both parties recognize that our Supreme Court held in State v. Gunby, 282 Kan.
39, Syl. ¶ 3, 144 P.3d 647 (2006), that when a trial court admits evidence that the


                                                     20
defendant committed other crimes, "to avoid error, the district judge must give a limiting
instruction informing the jury of the specific purpose for admission."


       Because the reversibility inquiry is determinative in this case, we will assume—
without deciding—that Munoz has shown error in the failure to give a limiting
instruction. The question then becomes, was there clear error?


       The extent of Munoz' argument on clear error is that because the jury asked to
review the jailhouse recordings again during deliberations, "there is a real possibility that
had the district court given a limiting instruction, the jury would have returned a different
verdict." This argument is inexplicable. By Munoz' own acknowledgement, he must
firmly convince our court that the jury would have reached a different verdict had the
presumed instructional error not occurred. McLinn, 307 Kan. at 318. Munoz' brief
argument is not convincing. Moreover, issues not adequately briefed are considered
waived or abandoned. State v. Salary, 309 Kan. 479, 481, 437 P.3d 953 (2019).


       As detailed in the Factual and Procedural Background section, there was
substantial, competent evidence of Munoz' guilt for the crimes of conviction. Given this
wealth of incriminating evidence, we are not firmly convinced that a limiting instruction
which informed the jury that the evidence of the jailhouse recordings could not be used
"to determine Munoz' general propensity to commit the crimes charged in the present
case" would have had any effect on the jury other than to alert the jurors that by
attempting to persuade his mother to convince his father to retract his statement to the
police, Munoz had committed yet another crime.


       We are not firmly convinced that the jury would have reached a different verdict if
the presumed instructional error had not occurred.




                                             21
          FAILURE TO OBTAIN A JURY TRIAL WAIVER REGARDING STIPULATION

       During trial, Munoz and the State jointly stipulated to an element of the crime of
criminal possession of a firearm, as provided in K.S.A. 2018 Supp. 21-6304. The
stipulation was read to the jury:


               "The following facts have been agreed to by the parties and are to be considered
       by you as true:
               "1.       That within five years proceeding on or about the 9th day of June, 2018,
                         the defendant, Daniel Munoz, had been convicted of a felony other than
                         those specified in subsection (a)(3)(A) of K.S.A. 21-6304, to wit:
                         Shawnee County Case 13CR995. Defendant further stipulates he was not
                         found to be in possession of a firearm in case number 13CR995."


       On appeal, Munoz acknowledges that during trial he stipulated to the predicate
felony which is an element necessary for conviction under K.S.A. 2018 Supp. 21-6304.
For the first time on appeal, however, Munoz contends the trial court was required to
obtain a voluntary jury trial waiver from Munoz before accepting his stipulation to an
element of this crime.


       Recognizing that he failed to preserve this issue for appeal, Munoz asserts our
court can review this newly asserted issue for the first time because it presents a purely
legal question on proven or admitted facts and it is finally determinative of the case. He
also claims that failure to consider the issue would lead to a denial of his fundamental
rights. See State v. Harris, 311 Kan. 371, 375, 461 P.3d 48 (2020) (recognizing
exceptions to the general rule prohibiting consideration of new issues on appeal).


       The State counters that Munoz has waived or abandoned this issue by not
adequately explaining his failure to raise the issue below. See Supreme Court Rule



                                                    22
6.02(a)(5) (2021 Kan. S. Ct. R. 35); State v. Daniel, 307 Kan. 428, 430, 410 P.3d 877
(2018).


         We are persuaded that Munoz has the better argument because whether a
defendant's stipulation to an element of a charged offense constitutes a knowing and
voluntary waiver of the right to a jury trial is a question of law subject to unlimited
review. State v. Johnson, 310 Kan. 909, 918, 453 P.3d 281 (2019). We will consider the
issue.


         Although not mentioned in Munoz' appellate brief, the Kansas Supreme Court
recently addressed a nearly identical claim in Johnson. In that case, the State similarly
charged the defendant with criminal possession of a firearm, and he stipulated to the prior
felony as an element of the crime. The trial court accepted the stipulation without
obtaining a jury trial waiver and instructed the jury about the stipulation during trial. Our
Supreme Court unanimously held that accepting the stipulation without a waiver was
reversible error because it violated the defendant's right to jury trial. 310 Kan. at 918-19.
The Johnson court reasoned that


         "[t]he Fifth and Sixth Amendments to the United States Constitution 'entitle [ ] criminal
         defendant[s] to "a jury determination that [he] is guilty of every element of the crime with
         which he is charged, beyond a reasonable doubt."' And when a defendant stipulates to an
         element of a crime, the defendant has effectively given up his or her right to a jury trial
         on that element. [Citations omitted]." 310 Kan. at 918-19.


         Because a defendant has a fundamental right to a jury trial on all the elements of
the charged crimes, courts may not accept a jury trial waiver "'unless the defendant, after
being advised by the court of his right to trial by jury, personally waives his right to trial
by jury, either in writing or in open court for the record.'" 310 Kan. at 919 (quoting State
v. Irving, 216 Kan. 588, 589-90, 533 P.2d 1225 [1975]).


                                                      23
       The State acknowledges Johnson but contends it was wrongly decided. However,
our court is duty bound to follow Kansas Supreme Court precedent, absent some
indication of a departure from a previous position. See State v. Rodriguez, 305 Kan.
1139, 1144, 390 P.3d 903 (2017). We have no such indication here. Johnson is
dispositive.


       The record does not show that Munoz was advised by the trial court of his right to
trial by jury on that element of the crime, or that he personally waived that right either in
writing or in open court. We reverse Munoz' conviction for criminal possession of a
firearm and remand for further proceedings.


                                    CUMULATIVE ERROR

       Munoz asserts that the cumulative effect of the errors claimed on appeal deprived
him of a fair trial.


       When determining whether cumulative error occurred below, appellate courts
review whether the errors substantially prejudiced the defendant and denied the defendant
a fair trial given the totality of the circumstances, which by necessity requires review of
the entire record and involves unlimited review. State v. Moyer, 309 Kan. 268, 287, 434
P.3d 829, cert. denied, 140 S. Ct. 135 (2019). In assessing the cumulative effect of errors
during the trial, appellate courts examine the errors in the context of the entire record,
considering how the trial judge dealt with the errors as they arose; the nature and number
of errors and their interrelationship, if any; and the overall strength of the evidence. State
v. Hirsh, 310 Kan. 321, 345-46, 446 P.3d 472 (2019).


       When any of the errors being aggregated are constitutional in nature, the
constitutional harmless error test applies, and the cumulative effect must be harmless
beyond a reasonable doubt. State v. Robinson, 306 Kan. 1012, 1034, 399 P.3d 194

                                              24
(2017). The State, as the benefitting party, bears the burden of establishing the errors
were harmless. See State v. Akins, 298 Kan. 592, 600, 315 P.3d 868 (2014) ("The State
bears a higher burden to demonstrate harmlessness when the error is of constitutional
magnitude.").


       Munoz focuses his cumulative error argument on his evidentiary challenges and
the failure to give a limiting instruction relating to the jailhouse recordings, but he has
only established that an instructional error may have occurred. We note the trial court
also erred by failing to secure a jury trial waiver before accepting Munoz' stipulation to
an element of the criminal possession of a firearm charge. However, that error only
impacted Munoz' constitutional right and did not affect the quality or quantity of
incriminating evidence presented to the jury. We are persuaded that, for this reason, this
error should not be included in the cumulative error analysis.


       A single error cannot support reversal under the cumulative error doctrine. State v.
Ballou, 310 Kan. 591, 617, 448 P.3d 479 (2019); see also State v. Butler, 307 Kan. 831,
868, 416 P.3d 116 (2018) (citing both no error and single error rules). Because Munoz
has shown only one presumed instructional error, we find no merit to his cumulative error
argument.


       CONSIDERATION OF PRIOR CRIMINAL THREAT CONVICTION AT SENTENCING

       Munoz contends for the first time on appeal that the trial court erred during
sentencing by including his prior 2009 conviction for criminal threat when calculating his
criminal history score. Munoz argues the trial court should have disregarded this prior
conviction because the presentence investigation (PSI) report did not show whether the
conviction was for intentional or reckless conduct. Depending on the answer to that
question, as discussed below, Munoz' prior conviction may be based on an



                                              25
unconstitutional statutory provision and, as a result, not properly included in his criminal
history.


       Munoz correctly points out that a defendant may raise a legal challenge to the
classification of a prior conviction to lower a criminal history score for the first time on
appeal under K.S.A. 2020 Supp. 22-3504(a), which allows a court to "correct an illegal
sentence at any time while the defendant is serving such sentence." See State v. Dickey,
301 Kan. 1018, 1034, 350 P.3d 1054 (2015). Additionally, a challenge to a criminal
history calculation essentially raises a claim that the sentence is illegal because it "does
not conform with the applicable statutory provision regarding the term of punishment
authorized for the current conviction." 301 Kan. at 1034.


       Our court generally has unlimited review over the trial court's classification of
prior convictions for criminal history purposes under the revised Kansas Sentencing
Guidelines Act (KSGA). However, our Supreme Court recently clarified in State v.
Obregon, 309 Kan. 1267, 1275, 444 P.3d 331 (2019), that the type of challenge that
Munoz raises "is a bit more nuanced because it is the State's burden to prove by a
preponderance of the evidence that the defendant committed a crime for which
classification is appropriate." As a result, the trial court's findings must be supported by
substantial competent evidence. 309 Kan. at 1275 (citing State v. Hughes, 290 Kan. 159,
162, 224 P.3d 1149 [2010]).


       Substantial competent evidence refers to legal and relevant evidence that a
reasonable person could accept as adequate to support a conclusion. State v. Doelz, 309
Kan. 133, 138, 432 P.3d 669 (2019). When the record lacks substantial competent
evidence to support a district court's criminal history classification, a remand is necessary
to allow the district court to determine the appropriate classification. Obregon, 309 Kan.
at 1275.


                                              26
       Munoz' argument is predicated on State v. Boettger, 310 Kan. 800, 450 P.3d 805
(2019), in which our Supreme Court held that the "reckless disregard" provision of the
Kansas criminal threat statute is unconstitutionally overbroad. See K.S.A. 2020 Supp. 21-
6810(d)(9) (A prior conviction "that has since been determined unconstitutional by an
appellate court shall not be used for criminal history scoring purposes."). According to
Munoz, the record is insufficient to determine whether his prior conviction was for
intentional or reckless criminal threat because the PSI report does not distinguish between
the two.


       An identical sentencing challenge arose in State v. Grant-Adams, No. 121,833,
2021 WL 2603344 (Kan. App. 2021) (unpublished opinion). For the first time on appeal,
the defendant challenged inclusion of a prior criminal threat conviction based on Boettger
when the trial court calculated his criminal history score. In that case, the PSI report was
the only document in the record establishing the conviction. Relying on Obregon, the
panel concluded there was not substantial evidence to support including the criminal
threat conviction and, as a result, vacated the sentence and remanded for resentencing.
Grant-Adams, 2021 WL 2603344, at *11-12.


       Here, the PSI alone does not provide substantial evidence because it only
describes Munoz' criminal threat conviction by referring to the statute in effect at the
time, K.S.A. 2009 Supp. 21-3419(a)(1). That version of the statute included both
intentional and reckless intent language. Importantly, if the conviction was for a reckless
criminal threat, Boettger would require the trial court to disregard the conviction at
sentencing under K.S.A. 2020 Supp. 21-6810(d)(9). As a result, Munoz' criminal history
would be reduced in a way favorable to Munoz.


       The State bears the burden of proving an offender's criminal history by a
preponderance of the evidence, and ordinarily a PSI report satisfies the State's burden
without an objection by the defendant. K.S.A. 2020 Supp. 21-6814(b); Obregon, 309

                                             27
Kan. at 1275. However, "more is required when the summary does not indicate which
version" of an offense a defendant has committed, even when there is no objection. 309
Kan. at 1275. When the record on appeal lacks substantial competent evidence to support
a district court's classification of a prior conviction or, as in this case, the inclusion of a
prior conviction in an offender's criminal history, a remand is required to allow the
district court to determine the propriety of including the prior conviction in the offender's
criminal history. See State v. Ewing, 310 Kan. 348, 359-60, 446 P.3d 463 (2019);
Obregon, 309 Kan. at 1275-76.


       Although Ewing and Obregon applied these principles to prior out-of-state
convictions, our court has also applied them to the classification of prior Kansas
convictions. See State v. Louis, 59 Kan. App. 2d 14, 26, 476 P.3d 837 (2020)
(considering prior criminal threat conviction), rev. denied 313 Kan. 1044 (2021).


       Recognizing the insufficiency of the PSI, the State added copies of the amended
complaint and plea agreement to the record on appeal to prove that the prior criminal
threat conviction was based on intentional, rather than reckless conduct. However,
because these documents were not submitted to the trial court, they do not qualify as part
of the "entire record" which can be added to the appellate record. See Supreme Court
Rule 3.01(a) (2021 Kan. S. Ct. R. 19) ("The entire record consists of: (1) all original
papers and exhibits filed in the district court . . . ."); see also State v. Brownlee, 302 Kan.
491, 505, 354 P.3d 525 (2015) (documents added to the record on appeal may not be
considered because they did not qualify as part of the "'entire record'" eligible for addition
to the record). Here, as in Brownlee, the documents added to the record on appeal were
not among the original papers filed in the district court and, thus, do not qualify as part of
the entire record.


       Because Munoz' PSI report is lacking the critical information of whether he was
convicted of a reckless or intentional criminal threat, the prior conviction was not proven

                                               28
by substantial competent evidence. Accordingly, the sentences are vacated, and the case
is remanded for resentencing. At resentencing, the State will have the burden to prove
Munoz' criminal history by a preponderance of the evidence. See K.S.A. 2020 Supp. 21-
6814; Obregon, 309 Kan. at 1275-76.


       Finally, in one paragraph at the conclusion of this issue, Munoz adds that the trial
court should also have excluded his 2017 conviction for a Kansas Offender Registration
Act (KORA) violation from consideration at sentencing. Munoz claims he was only
required to register as a violent offender because of the criminal threat conviction, so if
the criminal threat conviction is not included for sentencing purposes under K.S.A. 2020
Supp. 21-6810(d)(9) then the same should hold true for his KORA conviction.


       The record, however, refutes Munoz' assertion that he was only subject to KORA
because of his 2009 criminal threat conviction. One of the grounds he asserted in the
district court in support of his motion for a sentencing departure was that his criminal
history overstated his actual criminal record, in part because his "obligation to register
stems from a juvenile case that is approximately 15 1/2 years old."


       While it may be true that Munoz' 2009 criminal threat conviction required him to
register as a violent offender, the record which includes his sentencing motion states that
he was already subject to KORA requirements for a prior adjudication. That said, Munoz
also provides no authority for his assertion that K.S.A. 2020 Supp. 21-6810(d)(9) should
require exclusion of his KORA violation conviction. See Salary, 309 Kan. at 481 (issues
not adequately briefed are considered waived or abandoned). This related claim is
without merit.




                                             29
                           ORDER TO PAY BIDS ATTORNEY FEES

       At sentencing, the trial court ordered Munoz to pay $8,625 in BIDS attorney fees
upon his release from prison and while on post-release supervision. Munoz argues for the
first time on appeal that the trial court erred because it did not consider his financial
resources and the nature of the burden that paying attorney fees would impose under
K.S.A. 22-4513. The State concedes the trial court did not explicitly comply with the
statutory requirement and agrees that the appropriate remedy is to vacate that portion of
the sentence and remand for reconsideration.


       Kansas appellate courts will consider a challenge to the imposition of BIDS fees
for the first time on appeal despite a defendant's failure to object below. See State v.
Robinson, 281 Kan. 538, 543-44, 132 P.3d 934 (2006) ("There is no indication . . . that
the defendant must first object to the proposed BIDS fees to draw the sentencing court's
attention to those circumstances."). Evaluating a trial court's compliance with K.S.A. 22-
4513 requires statutory interpretation, which presents a question of law subject to
unlimited review. State v. Garcia-Garcia, 309 Kan. 801, 824, 441 P.3d 52 (2019).


       K.S.A. 22-4513 governs the imposition of BIDS fees. Subsection (b) provides
"[i]n determining the amount and method of payment of [BIDS fees], the court shall take
account of the financial resources of the defendant and the nature of the burden that
payment of such sum will impose." K.S.A. 22-4513(b). In Garcia-Garcia, the Kansas
Supreme Court recently reaffirmed prior holdings that this statute imposes a mandatory
duty on the trial court to consider the defendant's financial resources and the burden the
payment would impose "on the record at the time of assessment." 309 Kan. at 824; see
also State v. Drayton, 285 Kan. 689, 716-18, 175 P.3d 861 (2008) (reversing order to pay
BIDS attorney fees of $7,110, when court essentially found the defendant would be
unable to pay because he would be imprisoned for 25 years).



                                              30
       As in Drayton, the trial court acknowledged that Munoz lacked the financial
resources to pay the full amount of the BIDS attorney fees because of his lengthy
incarceration, and, as a result, deferred payment until after his release from prison. Yet,
the trial court failed to explain on the record how the statutory factors weighed in its
decision to impose the full amount of BIDS attorney fees. Accordingly, we vacate the
BIDS attorney fees assessment and remand for reconsideration under K.S.A. 22-4513(b).


       CONSTITUTIONALITY OF CONSIDERING PRIOR CONVICTIONS AT SENTENCING

       Finally, Munoz asserts for the first time on appeal that the trial court violated his
rights under section 5 of the Kansas Constitution Bill of Rights by relying on judicial
fact-finding of prior convictions at sentencing.


       As Munoz acknowledges, our Supreme Court has consistently rejected this claim
with regard to the United States Constitution based on the Supreme Court's decision in
Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000)
("Other than the fact of a prior conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt."); State v. Ivory, 273 Kan. 44, 46-48, 41 P.3d 781 (2002).


       Munoz asserts for the first time on appeal that the jury trial right guaranteed under
section 5 of the Kansas Constitution Bill of Rights provides greater protection than the
jury trial right under the Sixth Amendment to the United States Constitution. According
to Munoz, the Kansas Constitution preserves a common law right to a jury trial on
penalty-enhancing prior conviction findings that existed pre-statehood and therefore the
KSGA—which allows judicial finding of prior convictions—violates section 5.


       While this appeal was pending, the Kansas Supreme Court definitively rejected
this state constitutional claim:

                                             31
               "Section 5 of the Kansas Constitution Bill of Rights does not guarantee
       defendants the right to have a jury determine the existence of sentence-enhancing prior
       convictions under the revised Kansas Sentencing Guidelines Act (KSGA), K.S.A. 2020
       Supp. 21-6801 et seq.; no authority substantiates that defendants had such a jury trial
       right at common law when our state Constitution was adopted." State v. Albano, 313 Kan.
       638, Syl. ¶ 4, 487 P.3d 750 (2021).


       Albano is dispositive of this issue. Accordingly, we find that Munoz' constitutional
claim is contrary to our Supreme Court's precedent and is without merit.


       Affirmed in part, reversed in part, sentences vacated, and case remanded with
directions.




                                                   32